Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant provides pieces and a box opener in Applicant’s original specification.  Applicant has failed to provide the relationship between the two in the end product.  Therefore, Applicant has failed to comply with the written description requirement.  The Office notes that further new matter will result in additional rejections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relationship between opener and box in pieces in the end product.  The Office again notes that further new matter will result in additional rejections.  Claims 2-9 is/are rejected as being dependent on the above rejected claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (20190316825).
The Office notes the significant 112 rejections above.  Nevertheless, Dai discloses:
18: An article of manufacture (figs 1-6)  including a plurality of assembly pieces (such as pieces fig 3; the Office notes that Dai provides different shapes such as shape in fig 4 vs 6; It would have been 
20: wherein each assembly piece further comprises one or more indentations on the surface of the square body and wherein each indentation sits above a lock and allows for access to a key which can be pushed on to unlock the key locked in the lock (see above).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai as applied to claim 18 above, and further in view of Fey (5070564).
The Office notes the significant 112 rejections above.  Dai discloses that box is opened via the use of fingers through the holes in order to pull the device apart (paragraph 22).  The Office notes that it is well known in the art to substitute tools for the use of human hands in fingers. For example, Fey teaches a box opener including handle and lug (fig 2 with 4, 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dai and Fey (by providing and using the above tool) in order to provide improved efficiency in opening the device as well improved concentrated force.
  
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Fey.
The Office notes the significant 112 rejections above.  Nevertheless, Dai discloses:
1. An article of manufacture (figs 1-6), comprising: a set of assembly pieces such as pieces fig 3; the Office notes that Dai provides different shapes such as shape in fig 4 vs 6; It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion 

2.  The article of manufacture of claim 1, wherein each key of each assembly piece is of the same shape and wherein each lock of each assembly piece is of the same shape as the keys (as in figs 2, 4, 6).

3.  The article of manufacture of claim 2, wherein the set of assembly pieces includes at least one planar assembly piece, all keys of which are flat keys that lie in the plane of the square body (such as flat surface on the inside in the same plane as keys as in fig 1).

4.  The article of manufacture of claim 3, wherein the set of assembly pieces includes at least one non-planar assembly piece that comprises at least one vertical key that is perpendicular to the plane of the square body (perpendicular as for example as shown in fig 3 above “103” at right angle).

5.  The article of manufacture of claim 3, wherein, when one or more of the planar assembly pieces are connected, they form a flat surface (surface as in fig 4 that is flat between pieces).

6.  The article of manufacture of claim 4, wherein, when the at least one vertical key of a non-planar assembly piece is inserted into another assembly piece, the two assembly pieces form a corner of a 900 angle (90 degree angle as in fig 4).

7.  The article of manufacture of claim 1, wherein a plurality of assembly pieces selected from the set is connected to form a box (capable of performing the above intended use as in figs 4, 6).

8.  The article of manufacture of claim 7, wherein the plurality of assembly pieces selected to construct a box includes the top piece (as in fig 4, 6 at the top).

9.  The article of manufacture of claim 1, wherein the assembly pieces are made of cardboard, plastic, metal, or other suitable materials (device is made from suitable materials).

10.  The article of manufacture of claim 1, wherein the square body of each assembly piece comprises an indentation marked on a surface of the square body above each lock, said indentation being used for pushing to unlock two locked assembly pieces (See above in claim 1).

Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive. Applicant states “The office action alleges that Applicant has failed to comply with the written description requirement because "Applicant provides pieces and a box opener in Applicant's original specification" but "Applicant has failed to provide the relationship between the two in the end product." See Office Action, page 3, first paragraph.  In the original specification, Applicant describes a box opener in Fig. 4 and paragraph [0031]. The box opener can be used to lift a top piece of an enclosed box to open the box. In Fig. 4, at the bottom of the drawing, a structure with an opening is depicted next to the heads 406 of the lug 404. The structure, although not given a reference number in Fig. 4, represents a part of the top piece 300 shown in both Fig. 3a and Fig. 6 (the top piece marked with the letter "T").  The original claim 1, considered to be part of the original disclosure, also recites that the article of manufacture comprises a box opener and a set of assembly pieces. There is a top piece among the set of assembly pieces and the top piece has an aperture configured to receive the lug of the box opener. Applicant respectfully submits that the relationship between the set of assembly pieces and the box opener therefore is clearly described and thoroughly explained in the specification, in the drawings, and in the claims themselves.”  However, Applicant still fails to provide the relationship between the two in the end product.  For example, Applicant fails to provide the location of the opener with respect to the pieces in the end product in Applicant’s original specification.  Therefore, the Office must maintain the above rejection.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., claim 18 recites an article of manufacture that includes 7 different types of assembly pieces. Each type is shaped differently, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s claim 18 actually states “18. (Original) An article of manufacture including a plurality of assembly pieces, each assembly piece comprising a square body and either a key or a lock on each side of the square body, wherein each key is a tab attached to a side of the square body and each lock is a socket inside the square body, the plurality of assembly pieces comprising: one or more first shaped assembly pieces, wherein each first shaped assembly piece comprises a flat key and three locks; one or more second shaped assembly pieces, wherein each second shaped assembly piece comprises two flat keys on two adjacent sides of the square body and two locks on the other two sides of the square body; one or more third shaped assembly pieces, wherein each third shaped assembly piece comprises a flat key and a vertical key that are on two adjacent sides of the square body and two locks that are on the other two sides of the square body; one or more fourth shaped assembly pieces, wherein each fourth shaped assembly piece comprises two flat keys on two adjacent sides of the square body, and a vertical key and a lock on the other two sides of the square body; one or more fifth shaped assembly pieces, wherein each fifth shaped assembly piece comprises two vertical keys on two adjacent sides of the square body, and a flat key and a lock on the other two sides of the square body; one or more sixth shaped assembly pieces, wherein each sixth shaped assembly piece comprises a vertical key and a flat key on two opposing sides of the square body, and two locks on the other two sides of the square body; and a top piece that comprises a flat key on one side of the square body and three locks on the other sides of the square body, and an aperture on the square body.”  The Office again notes the significant 112 rejections above.  Nevertheless, Dai discloses: 18: An article of manufacture (figs 1-6) including a plurality of assembly pieces (such as pieces fig 3; the Office notes that Dai provides different shapes such as shape in fig 4 vs 6; It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. For example, the required number of elements would be provided in order to provide a larger cuboid as for example to hold larger desired contents), each assembly piece comprising a square body (Shape in fig 2)and either a key or a lock on each side of the square body (such as elements at 102 and space therebetween and at corners, where one lock can be an “indentation” such as in claim 20), wherein each key is a tab attached to a side of the square body and each lock is a socket inside the square body (See above), the plurality of assembly pieces comprising: one or more first shaped assembly pieces, wherein each first shaped assembly piece comprises a flat key and three locks (as in figs 1, 2 where at least 9 keys exist and 10 locks exist); one or more second shaped assembly pieces, wherein each second shaped assembly piece comprises two flat keys on two adjacent sides of the square body and two locks on the other two sides of the square body (same as above); one or more third shaped assembly pieces, wherein each third shaped assembly piece comprises a flat key and a vertical key that are on two adjacent sides of the square body and two locks that are on the other two sides of the square body; one or more fourth shaped assembly pieces (same as above), wherein each fourth shaped assembly piece comprises two flat keys on two adjacent sides of the square body, and a vertical key and a lock on the other two sides of the square body (same above); one or more fifth shaped assembly pieces, wherein each fifth shaped assembly piece comprises two vertical keys on two adjacent sides of the square body, and a flat key and a lock on the other two sides of the square body (same as above); one or more sixth shaped assembly pieces, wherein each sixth shaped assembly piece comprises a vertical key and a flat key on two opposing sides of the square body, and two locks on the other two sides of the square body (same as above); and a top piece that comprises a flat key on one side of the square body and three locks on the other sides of the square body, and an aperture on the square body (same as above as in fig 4, 6 with aperture 102).  Therefore, the prior art discloses all of the claims limitations.
Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office maintains all of the rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735